DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten et al. (US 2014/0311624 A1) in view of Huculak et al. (US 2014/0330204 A1).

With regard to claim 1, Eilersten discloses A filling-adapter for connecting a syringe containing an injection solution to an injection device, the filling adapter comprising: a hollow sleeve (Fig. 1, sleeve can be considered element 40 or element 4/2); an adapter element (50) accommodated within the hollow sleeve, wherein the adapter element includes a first connecting port (end opposite of element 52) adapted to be connected to the syringe (11) and a second connecting port (at 52) adapted to be connected to an injection solution receptacle (21) of the injection device, and wherein the adapter element is provided with a through-opening extending therethrough (see Fig. 2); and a cannula (52), wherein the cannula is adapted to protrude the second connecting port of the adapter element and to enter the injection solution receptacle (shown in Fig. 3) such that the cannula is arranged in fluid communication with the injection solution receptacle, wherein the cannula is arranged in fluid communication with the through-opening extending through the adapter element, and wherein the adapter element further includes a venting device (59) which is adapted to vent gas introduced from the syringe into the injection device via the through-opening and the cannula into the ambient ([0155]).
However, Eilersten does not teach that venting occurs while the injection solution is being added to the injection solution receptacle. 
Huculak teaches a similar filling adapter (10, Fig. 2) having a hollow sleeve (approx. 12), an adapter element having a first connecting port ((generally at 16) adapted to be connected to the syringe, and a second connecting port (generally at 26) for connecting with an injection solution receptacle and a cannula (65a). Huculak further teaches a venting device (32) which is adapted to vent gas introduced from the syringe into the injection device via the through-opening and the cannula into the ambient while the injection solution is being added into the injection solution receptacle ([0045], during filling gas can be vented when an excessive amount of pressure is built up). This type of venting structure can replace the one found in Eilersten such that gas may be vented at the same time as filling. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the venting device of Eilersten with the venting device that allows venting while the injection solution is being added into the injection solution receptacle as taught by Huculak for the purpose of preventing pressure build-up during filling ([0045]). 
	
With regard to claim 2, Eilersten discloses wherein the first connecting port of the adapter element forms a female Luer taper (see at 70 in Fig. 2 which is a part of the first connecting port) which is adapted to interact with a male Luer taper (72) provided at a distal end of the syringe.  
With regard to claim 3, Eilersten discloses wherein the through-opening comprises: an inlet section (see Fig below) which is arranged adjacent to the first connecting port and which in particular has a flow cross-section which decreases in a direction of flow of the injection solution expelled from the syringe during use of the filling adapter; an intermediate section (see Fig below) which, in the direction of flow of the injection solution expelled from the syringe during use of the filling adapter, is arranged downstream of the inlet section and which in particular has a substantially constant flow cross-section; and 2 114939862Application No.: 16/620,350Docket No.: 15027734-014101 (PAT057790-US-PCT) a receiving section (see Fig below) which, in the direction of flow of the injection solution expelled from the syringe during use of the filling adapter, is arranged downstream of the intermediate section and which in particular has a flow cross-section that is larger than the flow cross-section of the intermediate section.

    PNG
    media_image1.png
    614
    684
    media_image1.png
    Greyscale

	With regard to claim 4, Eilersten discloses wherein the cannula (52) extends into at least a portion of the intermediate section of the through opening (see Fig. above). 
	With regard to claim 5, Eilersten discloses wherein the venting device comprises at least one radial bore (the venting channels 59 extend along a longitudinal axis of the adapter but are considered radially extending as they are formed but cutting grooves that extend raidally into the adapter walls) connecting the through-opening extending through the adapter element, in particular the receiving section of the through-opening, to the ambient.
	With regard to claim 7, Eilersten discloses wherein the adapter element is provided with at least one retention shoulder (protrustion just below where element 51 is pointing in Fig. 1) which protrudes from an outer circumferential surface of the adapter element, in particular in the region of at least one of the inlet section and the intermediate section of the through-opening extending through the adapter element, and which interacts with a complementary crush rib (protrusion and adapter are fixed via element 31 which extends from the hollow sleeve, the complementary crush rib could be further defined to overcome this rejection) which is protruding from an inner circumferential surface of the hollow sleeve in order to fix the adapter element in its position within the hollow sleeve.
	With regard to claim 8, Eilersten discloses wherein the hollow sleeve, in the region of a first end which faces the syringe when the syringe is brought into engagement with the first connecting port of the adapter element, comprises at least one resilient clip (81) which is adapted 3 114939862Application No.: 16/620,350Docket No.: 15027734-014101 (PAT057790-US-PCT) to resiliently engage with a collar (17) of the syringe when the syringe is brought into engagement with the first connecting port.
With regard to claim 9, Eilersten discloses wherein the hollow sleeve is provided with at least one longitudinal guiding rib (43) which protrudes from an inner circumferential surface of the hollow sleeve and is adapted to guide the injection device into engagement with the second connecting port of the adapter element, wherein the hollow sleeve having an observing window (hollow sleeve at 2 is made of a transparent plastic creating a window) for observing the filling of the injection device with the injection solution from the syringe, and wherein the hollow sleeve extends beyond a distal tip of the cannula (see Fig. 2).
	With regard to claim 10, Eilersten discloses An injection solution transferring system, comprising: an injection device (21) adapted to be filled with an injection solution from a syringe; and a filling adapter for connecting the syringe (11) to the injection device according to claim 1 (see rejection above).




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten et al. (US 2014/0311624 A1) in view of Huculak et al. (US 2014/0330204 A1) and in further view of Sjogren et al. (US 2014/0150925 A1).
With regard to claim 6, Eilersten discloses a female opening at the second end of the adapter (just below 54 in Fig. 2) to interact with a male adapter of the injection device (25). 
However, Eilersten/Huculak does not disclose a luer connection. 
Sjogren teaches a first connecting port (Fig. 2a, element 70) have a luer connection and a second connecting port (42) having a luer connection port ([0035], while not a female luer port, these types of luer ports or are well-known in the art and could be applied to the second connecting port of Eilersten). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eilersten/Huculak with a luer connection as taught by Sjogren because the use of luer connections are well-known in the art and can be interchanged with other types of connectors without altering the overall function of the device. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten et al. (US 2014/0311624 A1) in view of Huculak et al. (US 2014/0330204 A1) and in further view of Matusan (US 2011/0214777 A1).
With regard to claim 11, Eilersten/Huculak discloses the claimed invention except for  the injection device having a plunger. 
Matusan teaches a syringe (1) an adapter (131) and an injection device (80) having a plunger (111) arranged to be in a filling position (fig. 2 and 3), wherein a distal tip thereof is disposed at a desired distance from a distal tip of the cannula of the filling adapter.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eilersten/Huculak with a plunger as taught by Matusan because a substitution of one type of injection device for another is well known in the art and directly filling an injection device having  a plunger that can be used for delivery eliminates the need for additional steps to be taken to deliver the medication to patient ([0033])

Allowable Subject Matter
Claim 12-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783